IN THE COURT OF APPEALS
7/29/97


                                    OF THE


                             STATE OF MISSISSIPPI




                              NO. 95-CA-00868 COA




EVELENE COLEMAN APPELLANT


v.


MISSISSIPPI FARM BUREAU INSURANCE

COMPANY; ROGERS MCKINNEY AND JEH ENTERPRISES

INC. APPELLEES




                 PER CURIAM AFFIRMANCE MEMORANDUM OPINION




           THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND


                  MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. JOHN LESLIE HATCHER

COURT FROM WHICH APPEALED: BOLIVAR COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT: MICHAEL T. LEWIS

PAULINE S. LEWIS

KENNETH CHARLES MILLER

ATTORNEY FOR APPELLEES: WILLIAM G. WILLARD JR.

NATURE OF THE CASE: GARNISHMENT ACTION

TRIAL COURT DISPOSITION: SUMMARY JUDGMENT GRANTED IN FAVOR OF
APPELLEE - MRCP 56

CERTIORARI FILED: 10/2/97




BEFORE THOMAS, P.J., DIAZ, AND PAYNE, JJ.

PER CURIAM.


The Bolivar County Circuit Court granted summary judgment in favor of the Appellees, Rogers
McKinney and JEH Enterprises, Inc. and the Mississippi Farm Bureau Insurance Company.
Aggrieved, Evelene Coleman (Coleman) appeals to this Court asserting that the lower court erred in
granting summary judgment to the Appellees. After reviewing the briefs and the record on appeal, we
conclude that the trial court was correct in granting summary judgment for the reasons stated in its
opinion dated August 16, 1995 which is attached to this opinion. Finding no merit to this appeal, we
affirm the judgment.

THE JUDGMENT OF THE BOLIVAR COUNTY CIRCUIT COURT IS AFFIRMED. COSTS
OF THIS APPEAL ARE TAXED TO THE APPELLANT.


BRIDGES, C.J., McMILLIN AND THOMAS, P.JJ., COLEMAN, DIAZ, HERRING,
HINKEBEIN, KING, PAYNE, AND SOUTHWICK, JJ., CONCUR.